Citation Nr: 0620936	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an unspecified left 
eye condition.

2.  Entitlement to increased (compensable) rating for 
residuals of a right mandible condyle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision in which the RO, 
inter alia,  denied service connection for an unspecified 
left eye condition and continued the veteran's noncompensable 
rating for the residuals of a right mandible condyle 
fracture.  Although the rating also addressed a petition to 
reopen a claim for service connection for a right eye 
condition, the veteran filed a notice of disagreement (NOD) 
limited to the left eye condition  and mandible fracture 
residuals in August 2004.  In October 2004, the RO issued a 
statement of the case (SOC) on these matters , and the 
veteran later filed a substantive appeal.

In August 2005, the veteran and his wife presented testimony 
during a video conference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.  During the hearing the appellant requested, and the 
undersigned granted, a 60-day abeyance period for the 
submission of additional evidence.  In September 2005, the 
appellant submitted additional evidence directly to the 
Board, along with a waiver of  initial RO consideration of 
the evidence.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required. 




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Board finds that the veteran has provided sufficient 
notice of outstanding records of VA treatment that may 
potentially bear on his claims on appeal.  During his August 
2005 hearing, the veteran indicted that he has received 
treatment at the VA Medical Center (VAMC) in Hampton, 
Virginia since December 2004.  The Board observes that only 
treatment records from the Dorn VAMC for the period up to 
July 2004 and the Florence VAMC for the period up to February 
2004 have been associated with the claims file  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  .  Therefore, additional development in this 
regard is required.

The Board also observes that, although the veteran was 
afforded a dental and oral examination in March 2004, the 
examiner noted that the veteran's claims file was unavailable 
to the examiner.  Moreover, the examiner indicated that 
because of the veteran's complaints he "may have developed a 
neuroma" in the area of the service-connected fracture.  
Under the circumstances, the Board considers the examination 
report inadequate for rating purposes, and the veteran should 
be afforded another examination for a more definitive opinion 
as to all symptomatology associated with his service 
connected disability.   

Further, the veteran submitted a statement, dated August 30, 
2005, signed by a physician at the VAMC in Hampton, Virginia, 
which simply states the "Left eye is SC".  The RO should 
forward the claims file together with a copy of the statement 
to the physician whose signature appears on the statement for 
a supplemental statement clarifying whether that notation was 
intended as an opinion that a left eye condition should be 
service connected, and, if so, the rationale for that 
opinion.  ld be service connected.  The RO should arrange for 
the veteran to  undergo examination only if the physician is 
unable to provide the requested opinion without examining the 
veteran.  

Accordingly, the RO should arrange for the veteran to undergo 
examination(s), by one or more physicians, at an appropriate 
VA medical facility.  The veteran is advised that a failure 
to report to any scheduled examination(s), without good 
cause, may result in a denial of the claim for service 
connection, and shall  result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655 (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination(s), the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the appellant to 
submit all pertinent evidence in his possession, and ensure 
that its notice to him meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  For the sake of 
efficiency, the RO's adjudication of the claims should 
include consideration of the evidence submitted directly to 
the Board in September 2005 (notwithstanding the waiver of RO 
consideration of this evidence).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should obtain pertinent 
outstanding records of the veteran's 
medical evaluation and/or treatment from 
the Florence VAMC (from July 2004 to the 
present) from the Dorn VAMC (from 
February 2004 to the present) and from 
the Hampton VAMC (from December 2004 to 
the present).  In requesting these 
records, the must follow the current 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  All records and/or 
responses received should be associated 
with the claims file.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file to the 
physician whose signature appears on the 
August 30, 2005 statement.  After 
conducting a review of the claims file, 
to include the August 30, 2005 statement, 
the examiner is requested to provide a 
supplemental statement clarifying whether 
that notation was intended as an opinion 
that a left eye condition should be 
service connected, and, if so, the 
rationale for that opinion..  The report 
should include discussion of the 
veteran's documented medical history and 
assertions.  

The RO should arrange for the veteran to  
undergo examination only if the physician 
is unable to provide the requested 
opinion without examining the veteran.  

5.  Also after all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA oral examination, 
by a dentist or other physician, at an 
appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND  must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The examiner is requested to identify all 
pathology attributable to the veteran's 
service connected residuals of a right 
mandible condyle fracture.  In doing so, 
the examiner should consider and address 
the March 2004 VA examiner's notation 
that the veteran could have developed a 
neuroma in the area of the service 
connected fracture residuals.

The examiner should set forth all 
examination findings, together with the 
complete rationale for any conclusions 
reached, in a printed (typewritten) 
report.  

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After undertaking any further 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims on appeal.  If 
the veteran fails, without good cause, to 
report to any scheduled examination(s), 
the RO must apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
(to include that submitted directly to 
the Board in September 2005) and legal 
authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



